DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17 and 26-31, drawn to a tubular container.
Group II, claim(s) 18-25 and 32-44, drawn to a method of manufacturing a tubular container.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an outer tube having a skirt and a head, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2008/041890 A1 from MASUDA.  
Masuda discloses a tubular container of flexible material, comprising (see embodiments of figures 26-34 and their description): an outer tube 443, having a skirt and a head (see e.g. §0207-§0211; the internal and external container 442,443 are blow molded and then connected to each other, so that before the container is sealed the internal and externa containers 442,443 have a skirt), wherein the skirt has a proximal end and a distal end, wherein the head extends from the proximal end of the skirt, and wherein the skirt and the head delimit an inner space 444 that can communicate with the exterior of the outer tube through an orifice in the head; an inner container 442, having a skirt and a flexible shoulder, wherein the skirt has a proximal end and a distal end, wherein the shoulder extends from the proximal end of the skirt, and where the skirt and the shoulder delimit an inner space and the shoulder ends in an edge that delimits an orifice that is communicated with the inner space; wherein the inner container 442 is arranged in the inner space 444 of the outer tube 443, and the shoulder of the inner container 442 is secured to the head of the outer tube 443, the orifice of the head of the outer tube being communicated with the inner space of the inner container (301).
Masuda does not explicitly disclose the methods of claims 18-25 and 32-44 and these claims are thus new. However according to Masuda (see e.g. §0211, §0227) the inner and outer container can be formed by any suitable methods including blow .
A telephone call was made to Ronni S. Jillions on 10 March 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735               

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735